In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-19-00259-CV
                ___________________________

IN RE AMY MARIAH TUCKER AND MARLIE ANN TUCKER, Relators




                        Original Proceeding
                     Trial Court No. C2018043


           Before Kerr, J.; Sudderth, C.J.; and Pittman, J.
               Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus, real party in

interest’s response, and relators’ supplemental petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.



                                                     Per Curiam

Delivered: July 25, 2019




                                          2